Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              CASE NO.:

     JESUS GONZALEZ

            Plaintiff,

     vs.

     FOOD VENTURES NORTH AMERICA, INC.
     d/b/a WILD FORK FOODS and
     Mariposa Plaza, LLC

                     Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Food Ventures North America, Inc. doing business as the Wild Fork

     Foods store located at 1180 S Dixie Highway and Defendant Mariposa Plaza, LLC for

     injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities

     Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 2 of 10




              3.    Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.

                                                PARTIES

              4.    Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff has a

     “qualified disability” under the ADA as he is disabled with neuropathy and nerve damage

     due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is defined in 42

     US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

     §36.105(2)(iii)(D).

              5.    Defendant Food Ventures North America, Inc.                (also referenced as

     “Defendant Food Ventures,” “operator,” lessee” or “co-Defendant”) is a foreign for-profit

     corporation authorized to operate in Florida. Defendant Food Ventures is the owner and

     operator of the Wild Fork Foods store located at 1180 S Dixie Highway, Miami, Florida

     33146.

              6.    Defendant Mariposa Plaza, LLC (also referenced as “Defendant Mariposa,”

     “lessor,” “owner,” or “co-Defendant”) is a foreign limited liability company authorized to

     transact business in Florida which is also the owner of real property located at 1180 S Dixie

     Highway, Miami, Florida 33146, more fully identified as Folio 03-4130-000-0024.

     Defendant’s Vista’s real property is built-out as a Citibank, a CVS Pharmacy and as a Wild

     Fork Foods meat market (which is the subject of this complaint).

                                                 FACTS

              7.    At all times material hereto, Defendant Mariposa’s real property has been

     leased to co-Defendant Food Ventures. The lessee in turn has operated its Wild Fork Foods

     store within that leased space.




                                                     2
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 3 of 10




            8.     Defendant Food Ventures owns and operates a chain of meat markets

     branded as “Wild Fork Foods” stores. The Wild Fork Foods stores are purveyors of farm-to-

     freezer fresh frozen beef, fowl, pork and fish doing business under the brand “Wild Fork

     Foods.” All Wild Fork Foods Stores are places of public accommodation pursuant to 42

     U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). The Wild Fork Foods store located at 1180

     S Dixie Highway, Miami which is the subject of this complaint is also referenced as “Wild

     Fork Foods store,” “Wild Fork Foods store at 1180 S Dixie Highway,” “meat market,” or

     “place of public accommodation.”

            9.     At all times material hereto, Defendant Food Ventures was (and is) a

     company owning and operating stores under the “Wild Fork Foods” brand which are open to

     the public. Each of the Defendant’s meat markets (including the Wild Fork Foods store at

     1180 S Dixie Highway) is a place of public accommodation subject to the requirements of

     Title III of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E) and

     28 C.F.R. §36.104(5).

            10.    As the operator of meat markets which are open to the public, Defendant

     Food Ventures is defined as a “Public Accommodation" within meaning of Title III because

     it is a private entity which owns, or operates a meat market; 42 U.S.C.

     §12182, §12181(7)(E); 28 C.F.R. §36.104(5).

            11.    There are only three Wild Fork locations in Miami-Dade County. Due to the

     close proximity of Plaintiff’s home to the 1180 S Dixie Highway Wild Fork Foods store, on

     August 9, 2021 Plaintiff went to that Wild Fork Foods store with the intent of purchasing

     frozen meat products/groceries.




                                                   3
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 4 of 10




            12.     While shopping, Plaintiff went to the restroom and while in the restroom

     Plaintiff met multiple areas of inaccessibility due to the fact that he perambulates with the

     assistance of a wheelchair.

            13.     Based on the access impediments Plaintiff encountered when patronizing

     the Wild Fork Foods store, Plaintiff has been denied full and equal access by the

     operator/lessee of the Wild Fork Foods store (Defendant Food Ventures) and by the

     owner/lessor of the commercial property which houses the meat market (Defendant

     Mariposa).

            14.     On information and belief, Defendant Food Ventures owns and operates 12

     Wild Fork Foods stores, therefore Defendant Food Ventures is aware of the ADA and the

     need to provide for equal access in all areas of its Wild Fork Foods stores. Defendant Food

     Ventures’ failure to reasonably accommodate mobility impaired and disabled patrons by

     ensuring that its Wild Fork Foods store located at 1180 S Dixie Highway is fully accessible

     is/was willful, malicious, and oppressive and in complete disregard for the civil rights of the

     Plaintiff and in violation of 28 C.F.R. §36.303.

            15.     As the owner of commercial real property which is operated as places of

     public accommodation (including but not limited to a meat market), Defendant Mariposa is

     also a “Public Accommodation” pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R.

     §36.104(5). On information and belief, as an investor and owner of a commercial property

     being used as a place of public accommodation, Defendant Mariposa is aware of the ADA

     and the need to provide for equal access in all areas of its commercial property which are

     open to the public. Therefore, Defendant Mariposa’s failure to reasonably accommodate

     mobility impaired and disabled patrons by ensuring that its commercial property is fully




                                                   4
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 5 of 10




     accessible is/was willful, malicious, and oppressive and in complete disregard for the Civil

     Rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

             16.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             17.       Plaintiff continues to desire to patronize the Wild Fork Foods store located at

     1180 S Dixie Highway, but continues to be injured in that he continues to be discriminated

     against due to the barriers to access within that place of public accommodation, all which

     are in violation of the ADA.

             18.       Any and all requisite notice has been provided.

             19.       Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendants pursuant to 42 U.S.C. §12205.

                       COUNT I – VIOLATIONS OF TITLE III OF THE ADA

             20.       The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

             21.       Congress explicitly stated that the purpose of the ADA was to:

             (i)       provide a clear and comprehensive national mandate for the
                       elimination of discrimination against individuals with disabilities;
             (ii)      provide clear, strong, consistent, enforceable standards addressing
                       discrimination against individuals with disabilities; and,
             (iii)     invoke the sweep of congressional authority, including the power to
                       enforce the fourteenth amendment and to regulate commerce, in



                                                       5
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 6 of 10




                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            22.     Prior to the filing of this lawsuit, Plaintiff personally visited the Wild Fork

     Foods store at 1180 S Dixie Highway in order to purchase meat/groceries, however Plaintiff

     was denied adequate accommodation because, as a disabled individual who utilizes a

     wheelchair for mobility, Plaintiff met impediments to access. Therefore, Plaintiff has

     suffered an injury in fact.

            23.     Defendant Food Ventures (lessee/operator of the Wild Fork Foods store) and

     Defendant Mariposa (the owner/lessor of the real property housing that Wild Fork Foods

     store) have discriminated (and continue to discriminate) against Plaintiff by denying full and

     equal access to, and full and equal enjoyment of, goods, services, facilities, privileges,

     advantages and/or accommodations at the meat market, in derogation of 42 U.S.C. §12101

     et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to access

     pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

            24.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Wild Fork Foods store located at 1180 S Dixie Highway.

            25.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

            26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with



                                                   6
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 7 of 10




     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

             27.     The commercial space which is owned by Defendant Mariposa is leased to

     Defendant Food Ventures who operates its Wild Fork Foods store from that location. This

     commercial space is in violation of 42 U.S.C. §12181 et. seq., the ADA and 28 C.F.R.

     §36.302 et. seq., and both the owner/lessor and the lessee are discriminating against the

     Plaintiff as a result of inter alia, the following specific violations:

        i.   As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

             (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty opening

             the restroom door, as it does not have the required door pressure. The restroom door

             opening force resulted in the need for excessive weight/force to open. This is

             violative Sections 4.13.11 and other sections of the ADAAG. The door opening

             force shall not be greater than that delineated at 28 C.F.R. Part 36.211. The 2010

             ADA Standards for Accessible Design Section 404.2.7 states that operable parts on

             doors and gates must comply with Section 309.4 and Section 404.2.9 states that the

             force required to activate the door shall be 5 pounds maximum. Section 404.2.8.1

             requires that door and gate spring hinges must be adjusted so that the time to move

             the door to a position of 12 degrees from the latch is 5 seconds minimum.

       ii.   As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the required maneuvering clearance was not provided

             due to the encroaching item (trash can). The fact that the trash can is encroaching




                                                      7
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 8 of 10




             over the accessible water closet clear floor space is a violation of Section 4.16.2 of

             the ADAAG and Sections 604.3.1 of the 2010 ADA Standards for Accessible

             Design.

      iii.   As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

             (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

             the toilet without assistance, as the side wall grab bar is not in the required location

             from the rear wall. This is a violation of Section 4.16.4 and Figure 29 of the

             ADAAG and Sections 604.5.1 of the 2010 ADA Standards for Accessible Design

             which states that the grab bar shall be 36 in (915 mm) minimum above the finished

             floor.

      iv.    As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

             (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

             toilet paper dispenser without assistance, as the toilet paper dispenser is not in the

             proper position in front of the water closet or at the correct height above the finished

             floor, in violation of Section 604 of the 2010 Standards for Accessible Design.

             Section 604.7 states that toilet paper dispensers shall comply with Section 309.4 and

             shall be 7 inches (180 cm) minimum and 9 inches (230 cm) maximum in front of the

             water closet measured to the centerline of the dispenser. Further, the outlet of the

             dispenser shall be 15 inches (380 mm) minimum and 48 inches (1220 mm)

             maximum above the finish floor and shall not be located behind grab bars. Section

             604.9.6 further states that there must be a clearance of 1½ inches (38 mm) minimum

             below the grab bar and that dispensers shall not be of a type that controls delivery or




                                                    8
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 9 of 10




            that does not allow continuous paper flow. The subject toilet paper dispenser is in

            violation of these sections.

       v.   As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

            (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

            lavatory sink without assistance, as the lavatory sink does not provide the

            appropriate knee clearance of at least 27 in (685 mm) high 30 in (760 mm) wide, and

            19 in (485 mm) deep underneath the sink, in violation of 28 C.F.R. Part 36, Section

            4.24.3; 2010 ADA Standards for Accessible Design and Sections 4.19.2 and 4.2.4 of

            the ADAAG and Sections 606.2 and 305.3 of the 2010 ADA Standards for

            Accessible Design.

      vi.   As to Defendant Food Ventures (lessee/operator) and Defendant Mariposa

            (owner/lessor of the property) (jointly and severally), Plaintiff could not use the

            lavatory mirror, as the lavatory mirror is mounted too high, which is in violation of

            Section 213.3.5 of 28 C.F.R. Part 36, Section 4.19.6 of the ADAAG, and Section

            603.3 of the2010 ADA Standards for Accessible Design.

            28.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the subject Wild Fork Foods store accessible to persons with

     disabilities since January 28, 1992. Defendants have jointly and severally failed to comply

     with this mandate.

            29.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the meat

     market therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.




                                                   9
Case 1:21-cv-23393-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 10 of 10




             WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against

      Defendant Mariposa Plaza, LLC (owner of the commercial property operated as a Wild Fork

      Foods store) and Defendant Food Ventures North America, Inc. (operator of the Wild Fork

      Foods store located within the co-Defendant’s commercial property) and requests the

      following relief:

                a)        The Court declare that Defendants have violated the ADA;

                b)        The Court enter an Order directing Defendants to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities;

                c)        The Court enter an Order requiring Defendants to alter the commercial

                property identified as the Wild Fork Foods store located at 1180 S Dixie Highway

                such that it becomes accessible to and usable by individuals with disabilities to

                the full extent required by the Title III of the ADA;

                d)        The Court award reasonable costs and attorneys fees; and

                e)        The Court award any and all other relief that may be necessary and

                appropriate.

      Dated this 21st day of September 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                   10
